        Case 1:20-cv-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                    MARGLLI GALLEGO,                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-cv-24374
                                                                 )
 IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,                       )
 FLAVIO ESCOBAR, all individually, and who are all
                                                                 )
         residents of the State of Florida
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) RICKY GARCIA
                                       c/o Miami Dade Police Dept./Hammocks
                                       10000 SW 142nd Ave
                                       Miami, FL 33186




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILTON NAPOLEON, II
                                       RASCO KLOCK PEREZ NIETO
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, FL 33134
                                       Telelphone: (305) 476-7100
                                       Email: hnapoleon@rascoklock.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

                Oct 27, 2020
Date:
                                                                                      Signature of Clerk or
                                                                                                          s/ Deputy Clerk
                                                                                                             Doris Jones
        Case 1:20-cv-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                    MARGLLI GALLEGO,                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-cv-24374
                                                                 )
 IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,                       )
 FLAVIO ESCOBAR, all individually, and who are all
                                                                 )
         residents of the State of Florida
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CARLOS LUFFI
                                       c/o Miami Dade Police Dept.
                                       9105 NW 25 St.
                                       Miami, FL 33172




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILTON NAPOLEON, II
                                       RASCO KLOCK PEREZ NIETO
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, FL 33134
                                       Telelphone: (305) 476-7100
                                       Email: hnapoleon@rascoklock.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

                Oct 27, 2020
Date:
                                                                                      Signature of Clerk or
                                                                                                          s/ Deputy Clerk
                                                                                                             Doris Jones
        Case 1:20-cv-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                    MARGLLI GALLEGO,                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-cv-24374
                                                                 )
 IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,                       )
 FLAVIO ESCOBAR, all individually, and who are all
                                                                 )
         residents of the State of Florida
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FLAVIO ESCOBAR
                                       c/o Miami Dade Police Dept./Hammocks
                                       10000 SW 142nd Ave
                                       Miami, FL 33186




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILTON NAPOLEON, II
                                       RASCO KLOCK PEREZ NIETO
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, FL 33134
                                       Telelphone: (305) 476-7100
                                       Email: hnapoleon@rascoklock.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

                Oct 27, 2020
Date:
                                                                                      Signature of Clerk or
                                                                                                          s/ Deputy Clerk
                                                                                                             Doris Jones
        Case 1:20-cv-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                    MARGLLI GALLEGO,                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 20-cv-24374
                                                                 )
 IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,                       )
 FLAVIO ESCOBAR, all individually, and who are all
                                                                 )
         residents of the State of Florida
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) IVETTE PEREZ
                                       c/o Miami Dade Police Dept.
                                       9105 NW 25 St.
                                       Miami, FL 33172




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILTON NAPOLEON, II
                                       RASCO KLOCK PEREZ NIETO
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, FL 33134
                                       Telelphone: (305) 476-7100
                                       Email: hnapoleon@rascoklock.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

                Oct 27, 2020
Date:
                                                                                      Signature of Clerk or
                                                                                                          s/ Deputy Clerk
                                                                                                             Doris Jones
